DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watson (US Patent No. 5,341,726).
Regarding claim 1, the Watson reference discloses a gasket (28) comprising: a cavity (54) provided within the gasket; and a convex (78) and a concave (80) included in 
Regarding claim 2, the Watson reference discloses the convex has a shape that narrows in width toward the concave (Fig. 2), and wherein the concave has a shape that widens in width toward the convex (Fig. 2).
Regarding claim 3, the Watson reference discloses a pair of raised portions (Fig. 2), in the inner surface, which face with each other along a direction in which the gasket is sandwiched (Fig. 2), wherein the convex is formed in a first raised portion of the pair of raised portions (Fig. 2), and wherein the concave is formed in a second raised portion of the pair of raised portions (Fig. 2).
Regarding claim 4, the Watson reference discloses the gasket is sandwiched without a pressing force to the gasket, the convex and the concave face with each other with a predetermined space (Fig. 2), and wherein, when the gasket is sandwiched with the pressing force to the gasket, the convex and the concave approach with each other and engage with each other according to elastic deformation of the gasket (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent No. 2,910,209) in view of Lefrancois (US Patent No. 4,204,309).
Regarding claim 5, the Nelson reference discloses an electronic apparatus (Fig. 1) comprising: 
a container (9) configured to have a space (6,7) to accommodate an electronic device and an opening formed at a top of the container (Fig. 1), a cover (10) configured to open/close the opening of the container, and a gasket (Figs. 2-7) provided over an edge of the container surrounding the opening, and configured to have elasticity and to be compressed by being sandwiched between the cover member and the container when the cover closes the opening (Figs. 3-5), wherein the gasket includes a cavity (Figs. 2-7) provided within the gasket.
However, the Nelson reference fails to explicitly disclose a convex and a concave included in an inner surface of the gasket and configured to contact with the cavity so as to face with each other along a direction in which the gasket is sandwiched between the cover and the container.
The Lefrancois reference, a seal, discloses the addition of a convex protrusion and concave protrusion in the travel of compression (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the convex and cave to the Nelson reference in view of the teachings of the Lefrancois reference in order to reduce over compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675